DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 7, 8, 12, 16, 19, 22, 31, 33, 35, 37, 42, 44, 48, 52, 56-57, 63 and 65.
Claims 2, 4-6, 9-11, 13-15, 17-18, 20-21, 23-30, 32, 34, 36, 38-41, 43, 45-47, 49-51, 53-55, 58-62, 64 and 66-67 are cancelled.

Information Disclosure Statement
The IDS filed 08/22/2019 and 11/20/2018 have been considered by the Examiner.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/331925 filed 5/04/2016 is acknowledged.

	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, 8, 12, 16, 19, 22, 31, 33, 35, 37, 42, 44, 48, 52, 56-57, 63 and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 3, 7, 8, 12, 16, 19, 22, 31, 33, 35, 37, 42, 44, 48, 52, 56-57, 63 and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Step 2A: Identification of an Abstract Idea
The claim(s) recite(s):
obtaining a model of a protein suitable for use with a “conformational sampling engine”; 
applying a collective coordinate bias to the protein model, wherein the bias is applied globally to at least a portion of the protein model;
and analyzing the updated structure.
A review of the instant specification shows that Applicant’s claims are directed to the implementation of molecular dynamics simulations or Monte-Carlo simulations and CHARMM force fields (specification, par. 0025, 0026 and par. 0041).
Dependent claims 3, 7, 8, 12, 16, 19, 22, 31, 33, 35, 37, 42, 44, 48, 52, 56-57, 63 and 65 are drawn to further limiting the abstract idea of claim 1 by reciting the calculations of protein unfolding.
The claims are drawn to an abstract idea because molecular dynamics and Monte Carlo simulations are mathematics. Allen and Tildsley (Computer Simulations of Liquids) are cited herein to evidence that Molecular Dynamics is inherently the solution 
The claimed step of “analyzing” the updated structure reads on a mental step.
In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." 
	
Step 2A: Consideration of Practical Application
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 
Step 2B: Consideration of Additional Elements and Significantly More
The claims recite providing a conformational sampling engine (i.e. Monte Carlo dynamics as disclosed in Applicant’s specification, page 48, bullet point 3); obtaining a protein model and a computer system comprising a computer.
However, Monte Carlo simulation programs are well known, routine and conventional as evidenced by Allen and Tildsley (page 110). Obtaining protein models is also well known, routine and conventional as evidenced by Applicant’s instant specification teach protein data bank (PDB)(specification, page 12, line 1).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the additional elements are considered, it is determined that providing a Monte Carlo simulation program and protein structures are well known, routine and conventional and do not add significantly more the claimed abstract idea. 
Other elements of the method include a computer system comprising a program and computer which is a recitation of generic computer structure that serves to perform generic computer functions that are well-

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3, 7, 8, 12, 16, 19, 22, 31, 33, 35, 37, 42, 44, 48, 52, 56-57, 63 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li (Molecular dynamics ) and further in view of Brooks et al. (Journal of Computational Chemistry, vol. 4 (1983) pages 187-217).
Li teaches implementing molecular dynamics simulations to unfold a protein model (title); Li et al. teach Monte Carlo simulations (page 5)(i.e. conformational sampling engine); Li teaches applying equations of force from the AMBER99 force field to unfold a protein from its native state (page 61, par. 3); Li teaches unfolding the protein from its native to a metastable state (page 62, par. 2); Li teach applying an unfolding force dependent on a pulling rate (page iii and page 2) wherein a force is applied to pull the protein into an unfolded state by force (i.e. applying a collective protein bias to the protein model which is impartial as to where the unfolding occurs); Li et al. teach , as in claim 1. 
Li et al teach molecular dynamics (i.e. discreet time steps) and running the simulation for 50 ps (page 16, par. 4), as in claim 7.
Li et al. teach calculating the free energy of the molecule (page 14, section “II. 3 the Potential of Mean Force) and re-minimizing the energy of the structure at each step (page 15, par. 2), as in claim 8.
Li et al. make obvious analyzing candidate epitopes by teaching analyzing the unfolding protein G IgG-binding domain III (a bacteria protein)(page 6, par. 1, Figure III.1)(i.e. analyzing candidate epitopes exhibiting localized unfolding); Li et al. teach that the domain III of protein G unfolds (page 34, par. 2 section “III. 3 Results”), as in claim 8.

Li et al. teach unfolding rate constant as it changes with respect to applied force, which is applied over time (page 28, Figure II.8), as in claim 16.
Li et al. teaches calculating the free energy (i.e. a metric indicative of global unfolding)(page 63, par. 2) between native and unfolded states and free energy indicating contact between residues (page 66; par. 2 and Figure V5) , as in claims 19 and 33.
Li et al. teach molecular dynamics (page 16, par. 4) and therefore make repeating runs obvious, as in claim 31.
Li et al. teach a constant pulling force (page 65, Figure V4) and testing different magnitudes of forces (page 64, par. 1) which makes obvious a constant collective coordinate bias, as in claim 35.
Li et al. teach calculating the free energy barrier between native and unfolded states (page 20, equation II.19; page 34, par. 4; and Figure III.2) which makes obvious calculating a potential energy for folded and unfolded states, as in claim 37, part E.
Li et al. make obvious assessing an indicator of unfolding at a thresholding process, e.g. zero free energy indicates that the protein is unfolded (Figure III.2), as in claims 42 and 48.
Li do not specifically teach obtaining a model of protein comprising a native structure or optionally obtaining a protein from a database of protein models, as in claim 1.

Li do not specifically teach grouping residues, as in claim 44;
Li do not specifically teach a matrix data structure, a in claim 52.
Brooks et al. however teach the CHARMM molecular dynamics program (as disclosed by instant Applicants, specification par. 0037); Brooks et al. make obvious creating databases of protein models by creating Structure Files and Residue Topology Files (see starting at page 193, section “III Generation”); Brooks et al. teach obtaining coordinate sets for a native protein (page 200, col. 2, par. 3)(i.e. obtaining native structures from a database), as in claim 1.
Brooks et al. teach minimization of the initial structure to correct for van der Waals contacts (i.e. obtaining a first structure and modifying by a computer), as in claim 3.
Brooks et al. teach a matrix data structure in a residue topology file (page 194, section “B. The Topology File), non-bond and hydrogen bon lists which makes obvious claims 44 and 52.
Claims 63 and 65 are drawn to a system for performing the method recited in claim 1, as made obvious by Li in in view of Brooks et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the molecular dynamics simulation of Li to study protein unfolding of protein epitope using the CHARMM molecular dynamics program for modeling protein as taught by Brooks et al. One of skill in the art would have been motivated to CHARMM taught by Brooks et al. because CHARMM can treat isolated molecules, molecules in solution and provides a wide range of analysis 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631